DETAILED ACTION
The following is a Notice of Allowance to the Amendment/Remarks received on 4 January 2021.  Claims 1, 2, 7, 8, 10, 12, 14, 17 and 18 have been amended.  Claims 5 and 15 were previously cancelled.  Claims 1-4, 6-14 and 16-20 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications and Foreign Patent Publications; e.g. U.S. Patent Publication No. 2019/0309978 A1 discloses a method of operating an air conditioner, including: obtaining an image acquired by a camera; determining a distance and a direction of an occupant relative to the air conditioner, based on the image; using at least one machine-learning network to classify an air-blowable space of the air conditioner into an intensive air blowing area and a non-intensive air blowing 
area, based on the distance and the direction of the occupant; controlling the air conditioner to operate in an intensive operation mode with respect to the intensive air blowing area; and controlling the air conditioner to operate in a non-intensive operation mode with respect to the intensive air blowing area and the non-intensive air blowing area based on completion of the intensive operation mode; U.S. Patent Publication No. 

	However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of controlling an air conditioner based on operation mode information including at least one result factor that is obtained from at least one machine-learning network; using a generated parameter to switch to a second operation mode after a time period of operation in a first operation mode; and switching to a first operation mode based on either a difference between a current temperature and a target set temperature being within a temperature band or based on the difference being maintained for a time period in the second operation mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2001/0000407 A1 discloses an air-conditioning device for automatically controlling temperature in a room such as a passenger component of a vehicle or a room in a building.

U.S. Patent Publication No. 2018/0142914 A1 discloses a method and apparatus
for controlling a starting time of an air conditioning device on a basis of information of environmental factors in a building.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117